Citation Nr: 1603990	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for hypertension.

3. Entitlement to an initial compensable disability rating for a scar on the left arm as a residual of a shell fragment wound (SFW).  


REPRESENTATION

Veteran represented by:	Christopher Boudi, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1970 and from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In February 2015, after this case was certified to the Board, the Veteran's attorney submitted a January 2015 medical opinion from Dr. F. N., a private psychologist.  He stated that he wanted the RO to issue a Supplemental Statement of the Case which considered Dr. F. N.'s opinion.  However at his May 2015 hearing, the Veteran's attorney waived initial RO consideration of Dr. F. N.'s opinion.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Veteran and his spouse testified at a hearing in May 2015 before the undersigned.  A copy of the transcript is of record. 


FINDINGS OF FACT

1. The preponderance of the evidence of record shows that the Veteran's PTSD is related to service.  

2. In May 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for hypertension, the Veteran withdrew his appeal.  

3. In May 2015, prior to the promulgation of a decision on the issue of entitlement to an initial compensable disability rating for a scar on the left arm as a residual of a SFW, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1. The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2. The criteria for withdrawal of the Veteran's appealed claim for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

3. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial compensable disability rating for a scar on the left arm as a residual of a SFW have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

As a preliminary matter, if the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay statements alone may establish its occurrence.  See 38 C.F.R. § 3.304(f) (2) (2015).  In this case, the Veteran received both a Combat Infantry Badge and a Purple Heart, establishing that he engaged in combat with the enemy during his service in the Republic of Vietnam.  He reported the following stressors: he received enemy fire while on patrol, he saw dead bodies, he saw teenagers wounded, he saw a soldier sexually assault a Vietnamese girl and then kill her, he fired his weapon at villagers, and saw a fellow soldier injured by a booby trap.  In this case, the Veteran's claimed stressors are related to combat, there is no clear and convincing evidence to the contrary, and the claimed stressors are consistent with the circumstances, conditions, or hardships of his service.  Accordingly, the Board finds that the Veteran's lay statements alone establish the occurrence of his claimed in-service stressors.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2) (2015).

There are two conflicting medical opinions regarding whether the Veteran has PTSD.  

In July 2011, the Veteran underwent a VA examination, at which the examiner found that he did not have PTSD under the DSM-IV criteria.  The examiner found that Criterion C, contemplating avoidance and numbing, was not met.  All other DSM-IV criteria for PTSD were met.  Instead, the examiner diagnosed depressive disorder not otherwise specified, antisocial personality disorder, and alcohol abuse.  The examiner noted that the VA treatment records did not support a diagnosis of PTSD, as only PTSD symptoms were noted, but no formal diagnosis was made.  

The Board notes that in February 2011, the Veteran was voluntarily admitted to an inpatient PTSD program where an Axis I diagnosis of PTSD was made, along with an Axis I diagnosis of alcohol abuse.  Therefore, the examiner's conclusion that the VA treatment records do not show a diagnosis of PTSD is incorrect, which decreases the probative value of the opinion.  

In January 2015, Dr. F. N., a private psychologist, diagnosed PTSD specifically under the DSM-IV-TR criteria.  As noted above, VA has specifically adopted the DSM-IV diagnostic criteria.  38 C.F.R. § 4.125 (2015).  However, the diagnostic criteria for PTSD in the DSM-IV-TR are identical to those in the DSM-IV.  Dr. F. N.'s diagnosis of PTSD is valid for VA purposes.  Dr F. N. specifically stated that all diagnostic criteria for PTSD were met and he explicitly disagreed with the July 2011 VA examiner's diagnosis of antisocial personality disorder.  Dr. F. N. interviewed the Veteran, reviewed his claims file, and concluded that his reported combat-related stressors caused his PTSD.  The opinion was supported by an adequate rationale.  

The Board finds that Dr. F. N.'s January 2015 opinion is more probative than the July 2011 VA examination report.  The preponderance of the evidence is in favor of the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014).  Service connection for PTSD is granted.   

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

II. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

At his May 2015 hearing before the Board, the Veteran withdrew his appeals as to issues of entitlement to service connection for hypertension and to an initial compensable disability rating for a scar on the left arm as a residual of a SFW.  The Veteran's statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn this appeals as to these issues and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal concerning the issue of entitlement to service connection for hypertension is dismissed.

The appeal concerning the issue of entitlement to an initial compensable disability rating for a scar on the left arm as a residual of a SFW is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


